Judgment of conviction and order reversed and new trial granted. Held, that the offense of indecent exposure of person of which the defendant was convicted was not necessarily included in the offense charged nor covered by the allegations of the indictment. The defendant should not be discharged, however, as he now contends, but a new trial should be granted, in accordance with the motion he made in the court below, from the order denying which he has appealed. (People v. McGrath, 202 N. Y. 445.) All concur. ''